
	
		II
		Calendar No. 112
		111th CONGRESS
		1st Session
		S. 954
		[Report No. 111–50]
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2009
			Mr. Kerry (for himself,
			 Mr. Lugar, and Mr. Kaufman) introduced the following bill; which
			 was read twice and referred to the Committee on Foreign
			 Relations
		
		
			July 16, 2009
			Reported by Mr. Kerry,
			 with amendments
			Insert the part printed in
			 italic
		
		A BILL
		To authorize United States participation in the
		  replenishment of resources of the International Development Association, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the World Bank International
			 Development Association Replenishment Act of 2009.
		2.DefinitionsIn this Act:
			(1)Greenhouse gasThe term
			 greenhouse gas means carbon dioxide, methane, nitrous oxide,
			 sulfur hexafluoride, a perfluorocarbon, or a hydrofluorocarbon.
			(2)Multilateral development bankThe term multilateral development
			 bank has the meaning given that term in section 1307 of the
			 International Financial Institutions Act (22 U.S.C. 262m–7).
			3.Expansion of
			 climate change mitigation activities of, and use of greenhouse gas accounting
			 by, multilateral development banksTitle XIII of the International Financial
			 Institutions Act (22 U.S.C. 262m et seq.) is amended by adding at the end the
			 following:
			
				1308.Expansion of
				climate change mitigation activities of, and use of greenhouse gas accounting
				by, multilateral development banks
					(a)Use of
				greenhouse gas accountingThe Secretary of the Treasury shall
				seek to ensure that multilateral development banks (as defined in section
				1701(c)(4)) adopt and implement greenhouse gas accounting in analyzing the
				benefits and costs of individual projects (excluding those with de minimus
				greenhouse gas emissions) for which funding is sought from the bank.
					(b)Sense of
				CongressIt is the sense of Congress that adopting and
				implementing greenhouse gas accounting includes—
						(1)calculating net
				greenhouse gas flows;
						(2)establishing
				uniform calculation techniques, with provision for modification as professional
				standards evolve;
						(3)making public the
				calculation techniques and calculations;
						(4)measuring
				greenhouse gas emissions of individual projects;
						(5)considering
				global social costs of the emissions when evaluating the economic cost benefit
				of such projects; and
						(6)performing
				greenhouse gas accounting for each such project.
						(c)Expansion of
				climate change mitigation activitiesThe Secretary of the
				Treasury shall work to ensure that the multilateral development banks (as
				defined in section 1701(c)(4)) expand their activities supporting climate
				change mitigation by—
						(1)expending support
				for low-cost,
				high-gain investments in energy efficiency and renewable
				energy;
						(2)reviewing all
				proposed infrastructure investments to ensure that all opportunities for
				integrating viable energy efficiency measures have been considered;
						(3)increasing the
				dialogue with the governments of developing countries regarding—
							(A)analysis and
				policy measures needed for low carbon emission economic development; and
							(B)reforms needed to
				promote private sector engagement in
				low-cost,
				high-gain renewable and energy efficiency investments;
				and
							(4)integrate low
				carbon emission economic development objectives into multilateral development
				bank country strategies.
						(d)Report to
				CongressNot later than 1 year after the date of the enactment of
				this section, and annually thereafter, the Secretary of the Treasury shall
				submit a report on the status of efforts to implement this section to the
				Committee on Foreign Relations of the
				Senate and the Committee on
				Financial Services of the House of
				Representatives.
					.
		4.Anti-corruption
			 capacity buildingThe
			 Secretary of the Treasury shall instruct the United States Executive Director
			 at the World Bank to—
			(1)urge the World Bank to help countries build
			 capacity to investigate, adjudicate, and punish corruption and all crimes in a
			 manner consistent with well-established law enforcement and judicial norms;
			 and
			(2)actively promote efforts to enhance and
			 extend programs that improve recipient countries’ ability to prevent,
			 investigate, and prosecute fraud and corruption, including in projects funded
			 by the World Bank, through initiatives aimed at—
				(A)building
			 institutional capacity across recipient country government agencies;
				(B)improving
			 transparency and accountability mechanisms throughout government;
				(C)promoting public
			 education of the costs of corruption;
				(D)encouraging
			 recipient countries to adopt enforceable sanctions;
				(E)supporting the
			 judicial sector in low-income countries to include investigative and
			 prosecutorial functions of the criminal justice system, as permitted by
			 determinations of noninterference in political matters required by the World
			 Bank Articles of Agreement; and
				(F)developing
			 additional tools for the detection of fraud and corruption in World Bank
			 projects as additional preventative measures and to equip recipient countries
			 with more real-time data to support in-country investigations at earlier stages
			 of the project cycle.
				5.Reports on
			 process to address inspection functions within the multilateral development
			 banksThe Secretary of the
			 Treasury shall instruct the United States Executive Director at each
			 multilateral development bank to use the voice and vote of the United States
			 to—
			(1)encourage the World Bank Inspection Panel,
			 the Compliance Advisor Ombudsman of the International Finance Corporation and
			 Multilateral Investment Guarantee Agency, the African Development Bank
			 Independent Review Mechanism, the InterAmerican Development Bank Independent
			 Investigation Mechanism, the Asian Development Bank Accountability Mechanism,
			 and the European Bank for Reconstruction and Development Independent Recourse
			 Mechanism to include, if not done already, in their respective publications, an
			 assessment of—
				(A)the number of
			 cases, key findings, and outcomes of completed inspection processes;
				(B)the level and
			 extent of participation of requesters and other affected people in the
			 compliance investigation process, including the extent to which their concerns
			 were raised before the Board and senior management of the bank;
				(C)the level and
			 extent of participation of requesters and other affected people in the
			 problem-solving process, where applicable; and
				(D)inclusion of
			 stakeholders in the creation of action plans or remedial agreements to—
					(i)remedy identified
			 violations of the policies and procedures of the bank; and
					(ii)address
			 outstanding issues identified in a problem-solving process, if applicable;
			 and
					(2)strengthen the
			 inspection mechanism in such development banks where the Department of the
			 Treasury has identified weaknesses.
			6.Evaluation
			(a)In
			 generalThe Secretary of the
			 Treasury shall seek to ensure that multilateral development banks—
				(1)rigorously evaluate the development impact
			 of selected bank projects, programs, and financing operations; and
				(2)use random assignment in conducting the
			 evaluations described in paragraph (1), to the extent feasible.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)multilateral development banks should
			 rigorously evaluate the development impact of selected bank projects, programs,
			 and financing operations;
				(2)the evaluations described in paragraph (1)
			 should—
					(A)focus strategically on building a body of
			 research-proven approaches that have sizeable, sustained impacts on important
			 development outcomes; and
					(B)use random assignment to the extent
			 feasible; and
					(3)multilateral development banks should issue
			 an annual report or similar publication with details about—
					(A)the questions being addressed;
					(B)the rationale for selecting the projects,
			 programs, and financing operations that are being evaluated;
					(C)the methodologies used in the evaluations;
			 and
					(D)the findings from the completed
			 evaluations.
					7.International
			 Development AssociationThe
			 International Development Association Act (22 U.S.C. 284 et seq.) is amended by
			 adding at the end the following:
			
				24.Fifteenth
				replenishment
					(a)The United States
				Governor of the International Development Association is authorized to
				contribute, on behalf of the United States, $3,705,000,000 to the fifteenth
				replenishment of the resources of the Association, subject to obtaining the
				necessary appropriations.
					(b)In order to pay
				for the United States contribution provided for in subsection (a), there are
				authorized to be appropriated $3,705,000,000 for payment by the Secretary of
				the Treasury.
					25.Multilateral
				debt relief
					(a)The Secretary of
				the Treasury is authorized to contribute, on behalf of the United States, not
				more than $356,000,000 to the International Development Association for the
				purpose of funding debt relief under the Multilateral Debt Relief Initiative in
				the period governed by the fifteenth replenishment of resources of the
				International Development Association, subject to obtaining the necessary
				appropriations and without prejudice to any funding arrangements in existence
				on the date of the enactment of this section.
					(b)In order to pay
				for the United States contribution provided for in subsection (a), there are
				authorized to be appropriated, without fiscal year limitation, not more than
				$356,000,000 for payment by the Secretary of the Treasury.
					(c)In this section,
				the term Multilateral Debt Relief Initiative means the proposal
				set out in the G8 Finance Ministers’ Communiqué entitled Conclusions on
				Development, done at London, June 11, 2005, and reaffirmed by G8 Heads
				of State at the Gleneagles Summit on July 8,
				2005.
					.
		8.Coordination of
			 development policy
			(a)StudyThe Secretary of the Treasury, in
			 coordination with the Secretary of State, the Administrator of the United
			 States Agency for International Development, and other Federal agencies, as
			 appropriate, shall conduct a study on the respective roles each agency plays in
			 the formulation of United States policy concerning the development policy,
			 programs, and activities of the World Bank Group.
			(b)Report
				(1)SubmissionNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of the Treasury shall submit a report that
			 includes the results of the study conducted under subsection (a) to—
					(A)the Committee on Foreign Relations of the
			 Senate; and
					(B)the
			 Committee on Financial Services of the
			 House of Representatives.
					(2)ContentsThe report submitted under paragraph (1)
			 shall specifically address and evaluate the degree and extent of interagency
			 coordination in the formulation and implementation of United States policy
			 relating to the development activities of the World Bank Group.
				
	
		July 16, 2009
		Reported with amendments
	
